Filed pursuant to Rule 424(a) Registration No. 333-179177 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY 14, 2012 PRELIMINARY PROSPECTUS 2,000,000 Shares Common Stock This is a firm commitment public offering of 2,000,000 shares of our common stock. The public offering price for the common stock offered hereby is estimated to be between $4.00 and $6.00 per share. Our common stock is quoted on the Over-the-Counter Bulletin Board (OTC Bulletin Board) under the symbol “PAMT.OB”. OnJanuary 25, 2012, the last reported sale price for our common stock was $0.98 per share. Immediately after the effectiveness of the registration statement of which this prospectus is a part, and prior to commencement this offering, we will effect a reverse stock split anticipated to be on a 1-for-5 basis. The proposed aggregate price of the shares offered hereby assuming a midpoint price of $5.00 per share and excluding shares that may be sold on exercise of the underwriters’ over- allotment option, is $10,000,000. We have applied for listing of our common stock on The NASDAQ Capital Market under the symbol “PAMT,” which listing we expect to occur at the commencement of this offering. No assurance can be given that our application will be approved. If the application is not approved, we will not commence this offering and the shares of our common stock will continue to be traded on the OTC Bulletin Board. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page8 for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. PerShare Total Public offering price $[] $[] Underwriting discounts and commissions $[] $[] Proceeds to us, before expenses (1) $[] $[] Excludes a non-accountable expense allowance of $[] payable to MDB Capital Group LLC,of which $30,000 has been paid in advance.See “Underwriting” on page 50. The underwriters also may purchase up to an additional 300,000 shares of our common stock within 45 days of the date of this prospectus to cover over-allotments, if any, on the same terms set forth above. The underwriters expect to deliver the shares on or about [], 2012. MDB Capital Group LLC
